RENDERED: JULY 16, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0643-ME

MARION HUGHES; PHILLIP L.
WESTERN; AND TERRI A. ROGERS,
INDIVIDUALLY AND ON BEHALF
OF ALL OTHER PERSONS
SIMILARLY SITUATED                                              APPELLANTS


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE MITCH PERRY, JUDGE
                       ACTION NO. 07-CI-009996


UPS SUPPLY CHAIN SOLUTIONS,
INC.; UNITED PARCEL SERVICE,
INC.; AND DEFENDANTS JOHN
DOE 1-10                                                          APPELLEES



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: JONES, LAMBERT, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: This is an interlocutory appeal taken pursuant to Kentucky

Rules of Civil Procedure (“CR”) 23.06 by Marion Hughes, Terri A. Rogers, and
Phillip L. Western, as lead plaintiffs for the putative class (hereinafter “Hughes”),1

from the May 1, 2020, order of the Jefferson Circuit Court denying her motion for

class certification of Count I of her Second Amended Complaint. Hughes sought

class certification for employees of UPS, Inc., and UPS Supply Chain Solutions,

Inc., who were subjected to use of two allegedly illegal leave policies, the 100%

Health Leave Policy and the 12 Month Leave Policy (hereinafter, “the Leave

Policies Class” or “the Disabled Class”). Because we hold that the circuit court did

not abuse its discretion in denying class certification under Count I, we affirm.

               This lawsuit began with the filing of a verified class action complaint

in the Jefferson Circuit Court on October 10, 2007. Marion E. Hughes, both

individually and on behalf of all others similarly situated, was the sole named

plaintiff, and she named UPS, Inc., UPS Supply Chain Solutions, Inc.,

(collectively, “UPS”) and 10 John Does as defendants. UPS, Inc., is the parent

company of UPS Supply Chain Solutions, Inc., where Hughes was employed.

Hughes alleged two claims: a disability discrimination claim under Kentucky

Revised Statutes (“KRS”) Chapter 344 in Count I and a wage and hour claim under

KRS Chapter 337 in Count II. The two claims were later bifurcated. As this




1
  Marion Hughes is the only individual plaintiff listed under Count I of the complaint in any of
the three complaints she filed. Therefore, she is technically the only individual party properly
named as an appellant in this appeal, although she listed Terri A. Rogers and Phillip L. Western
as individual appellants in her notice of expedited appeal.

                                               -2-
appeal addresses the disability discrimination claim in Count I, we shall only

reference the allegations and procedural history in that claim, except in the interest

of clarity.

              For her disability discrimination claim, Hughes defined the class,

which she labeled as the Disabled Class, as follows:

              All job applicants, and all current or former employees of
              UPS employed in the Commonwealth of Kentucky, with
              apparent or actual disabilities, or a history of being
              disabled, who have been denied the benefits of engaging
              in an interactive process for determining a reasonable
              accommodation in good faith, and/or who have been
              denied accommodations for their known disabilities,
              and/or refused to be reinstated by UPS to work duties
              that they can perform, with or without accommodation.

The Disabled Class excluded UPS officers, directors, and management, as well as

their families. Hughes alleged that the Disabled Class consisted of several hundred

persons in Kentucky and that it would be impractical to join all of the members

because of its size. She alleged that there was a well-defined community of

interest in the questions of law and fact involved in this claim that predominated

over questions affecting individual class members, such as whether UPS’ policies

and procedures violated Kentucky laws and regulations, including KRS Chapter

344. She alleged these claims were typical of the Disabled Class and that she

would be able to fairly and adequately represent the interests of the class.




                                         -3-
             Under the factual allegations section, Hughes alleged that she had a

qualified disability as defined under KRS 344.030. She alleged she suffered from

chronic fatigue syndrome and fibromyalgia, and that, as a result, she was placed on

short-term disability leave by UPS in 2003. She returned to work with restrictions

in 2004. She underwent surgery in December 2005 and remained on short-term

disability leave until March 11, 2006, when UPS determined that she was no

longer disabled. Her restrictions remained, but UPS would not permit her to return

to work until she was 100% healthy and under no work restrictions. She was told

by Human Resources personnel that UPS had adopted a new 100% healthy policy

as of January 1, 2006. Because she was unable to return to work without

restrictions, her employment was terminated. As a result of the alleged unlawful

policy and conduct, Hughes alleged that she and the members of the Disabled

Class had suffered damages including lost wages and benefits, expenses, interest,

emotional distress, and attorney’s fees.

             In October 2010, Hughes moved the court to file a first amended

complaint to add additional named plaintiffs to the wage and hours claim in Count

II. She stated that the substance of the complaint, including the claims she

asserted, remained unchanged.

             In November 2010, UPS moved for a partial summary judgment on

Hughes’ class allegations pursuant to CR 12.03 as to her disability discrimination


                                           -4-
claim. UPS argued that KRS 344.040 prohibits discrimination against qualified

individuals with disabilities, which would require the court to make an

individualized case-by-case inquiry as to whether each class member met this

requirement. Therefore, class certification was not appropriate, and it sought

dismissal of the class element. UPS cited to the Third Circuit Court of Appeals’

opinion of Hohider v. United Parcel Service, Inc., 574 F.3d 169 (3d Cir. 2009), in

support of this argument. UPS later withdrew the motion in light of its plan to

remove the case to federal court. Upon remand, UPS filed another motion seeking

the same relief.

             In January 2012, Hughes filed a motion seeking an extension of

response time and indicated that she intended to file a second amended complaint

to clarify her legal theories to avoid confusion as the claims in both counts moved

forward. The court granted the motion for extension, providing Hughes with time

to file a Second Amended Complaint and UPS with time to confirm whether it

wished to proceed with its pending motion for a judgment on Count I.

             Hughes filed her motion for leave to file a Second Amended

Complaint the following month. As with the filing of the first amended complaint,

Hughes confirmed that her claims were not changing and that she was continuing




                                        -5-
to seek relief for her wage and hour claim and her leave policies claim.2 After

stating that UPS had mischaracterized her leave policy claim, Hughes stated she

was “further crystaliz[ing]” this claim with additional facts and by narrowing the

issue. She also sought to narrow her proposed class definition. And she

specifically identified the two leave policies she was contesting as the 100%

Healthy Leave Policy, as discussed above, and the 12 Month Leave Policy, which

had not been previously identified.

               UPS objected to the filing of the Second Amended Complaint, noting

that Hughes had consistently referred to Count I as a disability discrimination class

claim based upon the 100% Healthy Leave Policy. For the first time, she was

seeking to add a separate policy, a 12-month administrative termination policy, for

which UPS raised a statute of limitations issue. The court granted the motion to

file the Second Amended Complaint on March 7, 2012.

               In the Second Amended Complaint, Hughes reiterated that this

version did not raise any new claims or add any additional plaintiffs. It was meant

to clarify her claims. She redefined the “Illegal Disability Leave Policies” class as:

“All current and former employees of UPS who were employed in the

Commonwealth of Kentucky during the applicable limitations period and who



2
 Hughes previously referred to this claim as the disability claim and to the class as the Disability
Class.

                                                -6-
were subject to a UPS leave policy[.]” She alleged that the Leave Policies Class

members were subject to the same two leave policies, that her claim was typical of

the class members’ claims, that she had common interests with the class members

in finding that UPS’ leave policies were illegal per se, and that she had

demonstrated her willingness to prosecute the interests of the class members via

her qualified counsel. Hughes alleged that UPS violated Kentucky laws and

regulations by adopting these inflexible leave policies and sought damages as a

result.

             Shortly thereafter, UPS moved to dismiss Hughes’ individual and

class-wide disability discrimination claims under Count I for failure to state a

claim upon which relief could be granted. It continued to argue that the court

could not find unlawful disability discrimination under KRS Chapter 344 without

an individualized, case-by-case inquiry into whether Hughes and each class

member were qualified individuals with a disability. UPS noted that Hughes had

removed all allegations in her Second Amended Complaint that she or any putative

class member was disabled and instead alleged that the two policies were per se

violations of KRS 344.030. Because the allegation that a plaintiff is a qualified

individual with a disability was a necessary component of a disability

discrimination claim, UPS asserted that Hughes’ claim must fail.




                                         -7-
             In response, Hughes argued that her disability leave policies claim had

been consistently presented to the court, beginning with the initial complaint, and

that UPS’ motion to dismiss was untimely and premature procedurally. She

continued to assert that UPS’ argument was based upon “a significantly false and

somewhat misleading premise.” Hughes stated that she was not required to prove

that she was a qualified individual with a disability. Rather, she was challenging

the disability leave policies as “an impermissible pattern and practice” that

constituted per se violations of Kentucky law, entitling her to relief.

             In its reply, UPS disputed Hughes’ arguments as to whether its motion

had been timely and properly filed as well as to whether she must allege that she is

a qualified individual with a disability to establish her claim under KRS Chapter

344. Hughes failed to cite any authority for her proposition that she did not need to

do so by labeling her claim as asserting a per se violation of that chapter. UPS

argued that the cases Hughes cited did not support her position as they either

explicitly stated or inferred that the requirement to establish that a plaintiff is a

qualified individual with a disability remained for discrimination claims.

             Hughes filed two supplemental filings following a hearing on June 11,

2012. In the first one, she submitted case law supporting her contention that other

courts had certified similar state law claims, including one involving a per se




                                           -8-
disability claim involving UPS out of California. At the conclusion of that filing,

Hughes stated:

             4. Plaintiff notes that UPS’ Leave Policies are per se
             violations of not only KRS 344.040 (e.g. “regarding as”
             disabled), but also KRS 344.280 (e.g. interfering,
             obstructing and/or impeding an employee’s KRS 344
             rights) and KRS 336.700 (e.g. interfering with employee
             rights under Kentucky law). See also, KRS 446.070
             (civil enforcement statute for statutory violations).

In the second filing, she argued that it was not necessary for her to establish a

prima facie case to survive a motion to dismiss, citing a recent decision by the

Sixth Circuit Court of Appeals.

             UPS filed a response to these supplemental filings, disputing that her

case citations had any relation to the current case. It also pointed out the long list

of cases in which courts have denied certification in disability discrimination

claims, including Hohider, supra.

             On July 27, 2012, the court entered an opinion and order denying

UPS’ motion to dismiss, holding that in a light most favorable to Hughes, “there is

a set of facts, which if proven could entitle [her] to relief.” UPS thereafter filed an

answer to Hughes’ Second Amended Complaint, including as one of its defenses

that Hughes failed to alleged facts sufficient to establish that she or any member of

the purported class was a qualified individual with a disability. It specifically

asserted that a class action was not appropriate on the disability leave class claim.


                                          -9-
             Several years later, on December 5, 2019, Hughes moved the court to

certify the Leave Policy Class pursuant to CR 23. She stated that the two policies

violated Kentucky law and that class-wide declaratory and injunctive relief was

appropriate and necessary.

             The next day, UPS filed a motion to dismiss pursuant to CR 41.02 or

to strike the class action allegations pursuant to CR 23.04, stating that Hughes had

taken no action to advance Count I for almost six years until filing the motion for

class certification. In addition to procedural deficits, UPS continued to argue that a

disability discrimination claim under KRS Chapter 344 could not be established as

a class based upon the individualized assessment such claims entail.

             Hughes opposed UPS’ motion, arguing that the case had been stayed

for appellate resolution of the wage and hour class claim. UPS disputed this

statement, reminding the court that the two counts had been bifurcated and were

proceeding on different tracks.

             The court held a hearing on March 2, 2020, where the parties

presented their respective arguments as to class certification and whether the claim

should be dismissed. The court requested supplemental briefing, which both

parties filed. In her brief, Hughes argued that both policies existed and applied to

all non-union employees. She then argued that the leave policies were per se

violations of Kentucky law, stating:


                                        -10-
                  Kentucky’s protections for disability
            discrimination are broader than federal law.

                  This Court has said, with regard to Title VII
                  and the Kentucky Civil Rights Act, that “the
                  Kentucky Civil Rights Act (KRS 344.010 et
                  seq.) tracks Title VII, but expressly provides
                  broader relief than found on the face of the
                  federal statute, ‘including damages for
                  humiliation, personal indignity and other
                  intangible injuries.’”

            [Noel v. Elk Brand Mfg. Co., 53 S.W.3d 95, 105 (Ky.
            App. 2000) (emph. added).] As part of these significant
            protections, Kentucky requires employers provide
            disabled employees with the opportunity to participate in
            a timely, interactive, and good faith accommodation
            process. Kentucky’s legislative protections also prohibit
            employers from obstructing or interfering with any
            employee’s rights.

                  It shall be an unlawful practice for a
                  person, or for two (2) or more persons to
                  conspire . . . to obstruct or prevent a person
                  from complying with the provisions of this
                  chapter or any order issued thereunder.
                  [KRS 344.280 “Conspiracy to violate
                  chapter unlawful” (emph. added).]

            Further, Kentucky prohibits employers from discharging,
            discriminating, or limiting a disabled employee’s
            compensation, benefits, privileges, and opportunities.
            [KRS 344.040(1).] These protections necessarily
            demand that [an] employer’s disability policies – their
            interactive processes – comply with all other applicable
            statutes and regulations including, inter alia, Kentucky’s
            medical licensing statutes. [KRS 311.560 “Prohibition
            against practice of medicine . . . without license”.]

(Footnote omitted.)

                                       -11-
Hughes went on to address the issues with the leave policies and argued that class

certification was proper, stating that the Leave Policy Class was readily

identifiable and ascertainable as the policies applied to all non-union employees

who worked in a UPS facility.

             In its supplemental brief, UPS continued to argue that a class could

not be certified because there was no evidence that any class member was a

qualified individual with a disability, including Hughes herself. Hughes, UPS

asserted, did not address this factor at all in her supplemental filing.

             Thereafter Hughes filed “objections” to UPS’ supplemental brief,

stating that it contained factual inaccuracies, false statements, and

misrepresentations. She continued to argue that the “qualified individual with a

disability” finding was not relevant to this case as she was contesting the legality

of the policies as applied to the class members.

             The court heard remote arguments from the parties (due to COVID-19

restrictions) on April 2, 2020. By opinion and order entered May 1, 2020, the

court denied Hughes’ motion to certify a “Leave Policies” Class and granted UPS’

motion to dismiss the class allegations under Count I. The court found that Hughes

could not meet three of the four requirements to certify a class as set forth in CR

23.01 (she only met the numerosity requirement), stating that “it would not be

administratively feasible for this [c]ourt to determine whether a particular


                                          -12-
individual is a member of the proposed class. The [c]ourt would need to engage in

thousands of individual assessments to determine whether each class member is a

qualified individual protected under KRS § 344.” In finding that Hughes failed to

satisfy the commonality, typicality, and adequacy requirements, the court held that

“[e]ven if the Leave Policies were deemed per se discriminatory, . . . [e]stablishing

the unlawful discrimination alleged by Plaintiffs would require determining

whether class members are ‘qualified’ under KRS § 344, an inquiry too

individualized and divergent to warrant certification under CR 23.01.” This

interlocutory and expedited appeal now follows.

             On appeal, Hughes contends that the circuit court abused its discretion

in denying class certification because it applied an incorrect legal standard or

factual predicate. On the other hand, UPS argues that the circuit court properly

ruled in this matter and that Hughes has impermissibly raised an argument for the

first time on appeal related to her allegation of specific statutory violations.

             Our standard of review in such cases is set forth in Hensley v. Haynes

Trucking, LLC, 549 S.W.3d 430, 444 (Ky. 2018):

                     A trial court’s determination as to class
             certification is reviewed on appeal for an abuse of
             discretion. [Sowders v. Atkins, 646 S.W.2d 344, 346
             (Ky. 1983).] Under an abuse-of-discretion standard, this
             Court may reverse a trial court’s decision only if “the
             trial judge’s decision was arbitrary, unreasonable, unfair,
             or unsupported by sound legal principles.” [Goodyear
             Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581

                                          -13-
            (Ky. 2000).] “Implicit in this deferential standard is a
            recognition of the essentially factual basis of the
            certification inquiry and of the [trial] court’s inherent
            power to manage and control pending litigation.”
            [Allison v. Citgo Petroleum Corp., 151 F.3d 402, 408
            (5th Cir. 1998).] Importantly, “As long as the [trial]
            court’s reasoning stays within the parameters of [CR]
            23’s requirements for certification of a class, the [trial
            court’s] decision will not be disturbed.” [Hines v.
            Widnall, 334 F.3d 1253, 1255 (11th Cir. 2003).]

In addition, the Hensley Court emphasized:

                   Because of the strict parameters of interlocutory
            appeals, the only question this Court may address today
            is whether the trial court properly certified the class to
            proceed as a class action lawsuit. We must focus our
            analysis on this limited issue and in so doing
            scrupulously respect the limitations of the crossover
            between (1) reviewing issues implicating the merits of
            the case that happen to affect the class-certification
            analysis and (2) limiting our review to the class-
            certification issue itself. Most importantly, “As the
            certification of class actions . . . . is procedural, such
            process cannot abridge, enlarge, or modify any
            substantive right of the parties.” “The right of a litigant
            to employ the class-action mechanism . . . is a procedural
            right only, ancillary to the litigation of substantive
            claims.”

Hensley, 549 S.W.3d at 436-37 (citations in footnotes omitted).

            CR 23 sets forth the applicable rules for class actions in Kentucky.

            In practice, CR 23.01 and 23.02 create a two-step
            analysis for class certification. First, the circuit court
            must determine if all of CR 23.01’s prerequisites have
            been met. If any of the four are not satisfied, the circuit
            court must deny class certification. On the other hand, if
            the circuit court concludes that all four prerequisites of

                                        -14-
            CR 23.01 are met, it then proceeds to the second step.
            The second step requires the circuit court to determine if
            one of the three conditions of CR 23.02 is satisfied. If
            none is satisfied, class certification must be denied;
            however, if at least one of the three conditions is
            satisfied, the circuit court must certify the class.

Manning v. Liberty Tire Services of Ohio, LLC, 577 S.W.3d 102, 111 (Ky. App.

2019). CR 23.01 first provides:

            Subject to the provisions of Rule 23.02, one or more
            members of a class may sue or be sued as representative
            parties on behalf of all only if (a) the class is so
            numerous that joinder of all members is impracticable,
            (b) there are questions of law or fact common to the
            class, (c) the claims or defenses of the representative
            parties are typical of the claims or defenses of the class,
            and (d) the representative parties will fairly and
            adequately protect the interests of the class.

“The four requirements in CR 23.01 to maintaining a class action can be summed

up as numerosity, commonality, typicality, and adequacy of representation

requirements.” Hensley, 549 S.W.3d at 442-43 (citation omitted).

            CR 23.02, in turn, provides:

            An action may be maintained as a class action if the
            prerequisites of Rule 23.01 are satisfied, and in addition:

            (a) The prosecution of separate actions by or against
            individual members of the class would create a risk of

                  (i) inconsistent or varying adjudications with
                  respect to individual members of the class
                  which would establish incompatible
                  standards of conduct for the party opposing
                  the class, or,

                                        -15-
                   (ii) adjudications with respect to individual
                   members of the class which would as a
                   practical matter be dispositive of the
                   interests of the other members not parties to
                   the adjudications or substantially impair or
                   impede their ability to protect their interests;
                   or

             (b) the party opposing the class has acted or refused to
             act on grounds generally applicable to the class, thereby
             making appropriate final injunctive relief or
             corresponding declaratory relief with respect to the class
             as a whole; or

             (c) the court finds that the questions of law or fact
             common to the members of the class predominate over
             any questions affecting only individual members, and
             that a class action is superior to other available methods
             for the fair and efficient adjudication of the controversy.
             The matters pertinent to the findings include: (i) the
             interest of members of the class in individually
             controlling the prosecution or defense of separate actions;
             (ii) the extent and nature of any litigation concerning the
             controversy already commenced by or against members
             of the class; (iii) the desirability or undesirability of
             concentrating the litigation of the claims in the particular
             forum; (iv) the difficulties likely to be encountered in the
             management of a class action.

             The Hensley Court also considered what the proponent must

demonstrate and what level of analysis a trial court must perform in deciding

whether to grant or deny class certification:

                   In [Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
             131 S. Ct. 2541, 180 L. Ed. 2d 374 (2011)], the U.S.
             Supreme Court held that “Rule 23 does not set forth a
             mere pleading standard. A party seeking class

                                         -16-
             certification must affirmatively demonstrate his
             compliance with the Rule - that is, he must be prepared to
             prove that there are in fact sufficiently numerous parties,
             common questions of law or fact, etc.” The Dukes Court
             expounded on this rule, stating, “certification is proper
             only if the trial court is satisfied, after a rigorous
             analysis, that the prerequisites of [Rule 23] have been
             satisfied.” “This ‘rigorous analysis’ standard will
             frequently require the trial court ‘to probe behind the
             pleadings before coming to rest on the certification
             question.’” “As well, this analysis will often entail some
             review of the merits of the plaintiff’s underlying claim.”

                    Although Kentucky has not expressly adopted this
             standard, this Court “has flirted with accepting this
             principle, at least to the point of looking beyond the bald
             allegations in a complaint before certifying a class.” We
             decline to adopt fully the “substantial possibility” test
             articulated in some jurisdictions. Rather, we will adhere
             to the guidance the U.S. Supreme Court in Dukes has
             given on this issue. We also acknowledge that our
             precedent holds that “[i]t is not necessary that there be a
             complete identification of facts relating to all members of
             the class as long as there is a common nucleus of
             operative facts.”

Hensley, 549 S.W.3d at 445 (citations in footnotes omitted). With this legal

backdrop in mind, we shall consider whether the circuit court properly denied class

certification on this count.

             In the present case, the circuit court concluded that Hughes could not

meet three of the four the class requirements of CR 23.01, namely, commonality,

typicality, and adequacy. The commonality element requires a finding of




                                        -17-
“questions of law or fact common to the class[.]” CR 23.01(b). The Hensley

Court expanded upon this element as follows:

                    The U.S. Supreme Court in Wal-Mart Stores, Inc.
             v. Dukes highlighted the focus of the commonality
             question: Whether the class plaintiffs’ claims “depend
             upon a common contention . . . that is capable of class
             wide resolution – which means that determination of its
             truth or falsity will resolve an issue that is central to the
             validity of each one of the claims in one stroke.” This
             Court has also expounded on the commonality
             requirement: “CR 23.01(b) requires that there must be
             questions of law or fact common to the class, but it does
             not require that all questions of law or fact be common.”

Hensley, 549 S.W.3d at 443 (citation in footnote omitted).

             In the section of the opinion and order addressing commonality, the

circuit court cited to Hohider, supra, in which the Third Circuit Court of Appeals

addressed whether the district court properly granted class certification related to

UPS’ 100% healthy policy under a claim for unlawful discrimination under Title I

of the Americans with Disability Acts of 1990, 42 United States Code (“U.S.C.”)

§§ 12101-12117 (the ADA).

                    Based on this analysis of plaintiffs’ claims under
             the ADA, assessment of whether class members are
             “qualified” is necessary to determine whether UPS has
             engaged in a pattern or practice of unlawful
             discrimination and thus can be held liable for violating
             the ADA with respect to the class. As discussed, in this
             case the ADA’s “qualified” standard cannot be evaluated
             on a classwide basis in a manner consistent with Rule
             23(a) and (b)(2)[.]


                                         -18-
Hohider, 574 F.3d at 196. The Court explained:

                    We have not previously addressed whether “100%
              healed” policies constitute per se discrimination under
              the ADA, and we need not do so here. Even if we were
              to adopt that theory, we do not believe plaintiffs can
              reach a determination of unlawfulness under the ADA by
              proving only the existence of a “100% healed” policy,
              without any inquiry into whether that policy has been
              used to discriminate against individuals protected by the
              ADA from such discrimination.

Id. at 195.

              The circuit court then turned to Kentucky’s Civil Rights Act, KRS

Chapter 344 (the KCRA), which provides:

              It is an unlawful practice for an employer:

                    (a) To fail or refuse to hire, or to discharge
                    any individual, or otherwise to discriminate
                    against an individual with respect to
                    compensation, terms, conditions, or
                    privileges of employment, because of the
                    individual’s race, color, religion, national
                    origin, sex, age forty (40) and over, because
                    the person is a qualified individual with a
                    disability, or because the individual is a
                    smoker or nonsmoker, as long as the person
                    complies with any workplace policy
                    concerning smoking[.]

KRS 344.040(1). KRS 344.030(1), in turn, defines a “qualified individual with a

disability” as:

              [A]n individual with a disability as defined in KRS
              344.010 who, with or without reasonable
              accommodation, can perform the essential functions of

                                         -19-
             the employment position that the individual holds or
             desires unless an employer demonstrates that he is unable
             to reasonably accommodate an employee’s or
             prospective employee’s disability without undue hardship
             on the conduct of the employers’ business.
             Consideration shall be given to the employer’s judgment
             as to what functions of a job are essential, and if an
             employer has prepared a written description before
             advertising or interviewing applicants for the job, this
             description shall be considered evidence of the essential
             functions of the job[.]

Based upon this statutory language, this Court detailed the prima facie case a

plaintiff must demonstrate to establish a claim for disability discrimination under

the KCRA:

             In order to establish a prima facie case of discrimination
             based on a disability, the plaintiff must show: (1) that he
             had a disability as that term is used under the statute (i.e.,
             the Kentucky Civil Rights Act in this case); (2) that he
             was “otherwise qualified” to perform the requirements of
             the job, with or without reasonable accommodation; and
             (3) that he suffered an adverse employment decision
             because of the disability.

Hallahan v. The Courier-Journal, 138 S.W.3d 699, 706-07 (Ky. App. 2004).

             Here, the circuit court concluded that, even if the policies were per se

discriminatory, the assessment would require it to determine whether every class

member was a qualified individual under the KCRA and thus eligible for its

protection. This determination, the court stated, was too individualized and

divergent for class certification to be appropriate. We agree and find no abuse of

discretion in the circuit court’s decision on commonality. The need to analyze

                                          -20-
each proposed class member to ensure that each person is a qualified individual

with a disability is too burdensome for class certification. We also agree with the

circuit court that the typicality and adequacy elements fail, also based upon the

need that each class member must be a qualified individual with a disability.

Finally, we agree that the circuit court did not need to address CR 23.02 as Hughes

failed to meet all four elements in CR 23.01.

             Although we are affirming the circuit court’s ruling, we shall address,

in part, Hughes’ argument that she was not raising a discrimination claim under the

KCRA. Rather, she argued that her leave policy claims were based upon UPS’ per

se violation of three statutes, KRS 311.560, KRS 336.700, and KRS 344.280.

However, as UPS argued in its brief, Hughes “never articulated a standalone claim

under these three statutes” between October 2007 and December 2019. Our review

of the voluminous record uncovered very little mention of any of these statutes; we

noted these mentions above. These brief mentions were certainly not enough to

permit Hughes to make these alleged statutory violations the heart of her appellate

argument and escape the application of Hohider.

             For the foregoing reasons, the opinion and order of the Jefferson

Circuit Court denying Hughes’ motion for class certification of the Leave Policies

Class is affirmed.

             ALL CONCUR.


                                        -21-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEES UPS
                           SUPPLY CHAIN SOLUTIONS, INC.,
Andrew J. Horne            AND UNITED PARCEL SERVICE,
Louisville, Kentucky       INC.:

Michael D. Grabhorn        C. Laurence Woods III
Andrew M. Grabhorn         Kyle D. Johnson
Louisville, Kentucky       Louisville, Kentucky

                           Mark A. Perry
                           Washington, D.C.

                           Julian W. Kleinbrodt
                           San Francisco, California




                         -22-